Citation Nr: 1608817	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to June 1974, and also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 2013 and June 2015, the case was remanded for additional development.  The case has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the June 2015 remand, the Board directed that for the March 2014 VA examiner to provide an addendum opinion of the nature and etiology of the Veteran's asthma.  The remand directive indicated that the examiner must specifically acknowledge and address the Veteran's allegations that she had respiratory symptoms in service that were misdiagnosed as bronchitis in service and have persisted since service.  If the asthma is determined as unrelated to service, the examiner was directed to identify the etiology of the asthma considered more likely and provide a rationale that cites to supporting factual date in the record and/or medical literature.  

The March 2014 VA examiner provided an addendum opinion in October 2014.  The VA examiner opined that following a review of the conflicting medical evidence, she was unable to resolve this issue without resorting to speculation due to lack of information.  The VA examiner stated that "there is no evidence in the SMRs that she had [a] misdiagnosed respiratory symptoms."  The VA examiner stated that the Veteran denied having asthma, cough, shortness of breath, or chest pain at separation.  Thus, there is "no evidence of asthma between 1969 to 1974."  By an August 1983 treatment record in the Reserves, the Veteran provided that she had a history of asthma.  Thus, the examiner found that "she appears to have been diagnosed with asthma between 1974 and 1994, but there no record of the initial asthma diagnosis."  The examiner concluded that it is not possible to determine from the record whether the Veteran was diagnosed with asthma while on active duty.  

At the outset, the Board notes that the Veteran's medical records do not show a diagnosis of asthma during active service, or within one year of separation of service.  However, the current service treatment records from active service are limited to the Veteran's entrance and separation examination reports and medical history questionnaires.  The examiner did not specifically acknowledge and address the Veteran's allegation that she developed asthma symptoms in service that was misdiagnosed as bronchitis.  It also appears the VA examiner based her opinion solely on an absence of service treatment records, and did not address the Veteran's contention that her asthma began in service.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   Further, the Board finds that the addendum opinion is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007).  As such, the Board finds that further medical opinion is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to the March 2014 VA examiner for an addendum opinion regarding the Veteran's asthma.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's asthma had its onset during service or is causally or etiologically due to in-service injury or event. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledge and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of asthma in service.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  After completing the above,  the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




